DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Non-Final Office Action in response to Application No. 16/928,194, filed on July 14, 2020, title: “Applying Telematics To Generate Dynamic Insurance Premiums”.

Status of the Claims
Claims 1-10 are pending in this application and have been examined.

Priority
This application was filed on 07/14/202 and is a CIP of 15/911,117 filed on 03/04/2018 (PAT 10970787) which is a CIP of 15/678,089 filed on 08/15/2017 (PAT 10853883) which is a CIP of 15/343,209 filed on 11/04/2016 (PAT 11087403) which is a CIP of 15/229,476 filed on 08/05/2016 (PAT 10454791) and is a CIP of 15/237,625 filed on 08/15/2016 (PAT 10248910) which is a CIP of 15/206,195 filed on 07/08/2016 which is a CIP of 15/186,453 filed on 06/18/2016 which is a CIP of 15/166,158 filed on 05/26/2016 which is a CIP of 15/141,752 filed on 04/28/2016 (PAT 10860962) which is a CIP of 15/091,563 filed on 04/05/2016 (PAT 10204147) and is a CIP of 14/986,536 filed on 12/31/2015 (PAT 10210255) and is a CIP of 14/925,974 filed on 10/28/2015 (ABN). 
This application 16/928,194 filed on 07/14/2020 is a CIP of 15/911,117 filed on 03/04/2018 (PAT 10970787) which is a CIP of 15/815,502 filed on 11/16/2017 which claims benefit of 62/575,954 filed on 10/23/2017 and is a CIP of 15/343,209 filed on 11/04/2016 (PAT 11087403) and is a CIP of 15/376,657 filed on 12/13/2016 (PAT 10402906) which is a CIP of 15/237,625 filed on 08/15/2016 (PAT 10248910).
This application 16/928,194 filed on 07/14/2020 is a CIP of 15/911,117 filed on 03/04/2018 (PAT 10970787) which is a CIP of 15/818,733 filed on 11/20/2017 (PAT 10673887) which is a CIP of 15/725,274 filed on 10/04/2017 (PAT 10609079) which is a CIP of 15/655,113 filed on 07/20/2017 (PAT 10735456) which is a CIP of 15/237,625 filed on 08/15/2016 (PAT 10248910) and is a CIP of 15/616,427 filed on 06/07/2017 which is a CIP of 14/925,974 filed on 10/28/2015 (ABN).
This application 16/928,194 filed on 07/14/2020 is a CIP of 15/911,117 filed on 03/04/2018 (PAT 10970787) which is a CIP of 15/678,089 filed on 08/15/2017 (PAT 10853883) which is a CIP of 15/343,209 filed on 11/04/2016 (PAT 11087403) which is a CIP of 15/229,476 filed on 08/05/2016 (PAT 10454791) which is a CIP of 15/206,195 filed on 07/08/2016.
For the purpose of examination, the 10/28/2015 is considered to be the effective filing date.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  A copy of the PTO-1449 form with the examiner’s initials is enclosed to this Office Action.

Claim Rejections
Claims 6-10 are rejected to because of the following informalities:
Claims 6-10 recite “The system of claim 1”; however, it should be “The method of claim 6”.
Further, claim 4 is a duplicate claim of claim 2, and claims 9 is duplicate claim of claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the limitation “retrieving a parameter of …”, but the claims do not further define what parameter is.  Dependent claims 2-5 and 7-10 do not cure the deficiency either.  The metes and bounds of the claims cannot be understood because of the lack of definiteness in the claims.
Appropriate correction is requested.

Claim Rejections - 35 USC §101
The 2019 Revised PEG (Patent Subject Matter Eligibility Guidance) procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application, is directed to a judicial exception under Step 2A and must be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1
Claims 1-10 recite a system and method comprising a series of steps for utilizing telemetric data for the dynamic pricing of insurance premiums.  The claims comprise a series of steps, and thus are direct to a process and system which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A Prong 1:
Claim 6 recites a method for utilizing telemetric data for the dynamic pricing of insurance premiums, comprising the steps of:  receiving telemetric data from a sensor; identifying an insurance policy to which the telemetric data is related; retrieving a parameter of the identified insurance policy; analyzing the telemetric data for changes in insurance risk associated with the identified insurance policy; determining an impact of the changes in insurance risk on the insurance policy based on the parameter; calculating a premium for the insurance policy based on the determined impact.
The claim as a whole recites a method for dynamic pricing of insurance premiums utilizing telemetric data based on analyzing the telemetric data for changes in insurance risk associated with the identified insurance policy and determining an impact of the changes in insurance risk on the insurance policy based on the retrieved parameter.  This process of gathering telemetric data and analyzing it for changes in insurance risk associated with the identified insurance policy and retrieved parameter in order to calculate a premium for the insurance policy is “a fundamental economic practice” since it relates to insurance (i.e., hedging, insurance, mitigating risk), and falls under the abstract idea category of a method of organizing human activity.
The claims recite additional elements include a data manager comprising with instructions, a memory, a processor, a computing device, and a sensor to perform the 
Applicant’s Specification does not describe how these computer elements are different from the general computer components (see paragraphs 124-129 and Figures 20-22) and are merely invoked as tools to perform the process.  Thus, the mere nominal recitation of computer components do not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim is directed to an abstract idea (Step 2A Prong 1-Yes).
Claim 1 recites a computer system with the same limitations and elements as discussed in Claim 6.  Therefore, this claim is also directed to an abstract idea.
Step 2A Prong 2:
The claims (claims 1 and 6) recite the additional elements include a data manager comprising with instructions, a memory, a processor, a computing device, and a sensor to perform the receiving data, identifying data, retrieving data, analyzing data, determining data, and calculating data functions.  All the computer elements in all steps are recited at a high level of generality and are merely invoked as tools to perform the insurance calculation process.
The limitations are merely instructions to implement the abstract idea on a computer over a network and require no more than a generic computer to perform generic computer functions including receiving telematics data from a sensor (transmitting or receiving data over a network), identifying insurance policy related to the (Step 2A Prong 2-No).
Step 2B:
As noted in above, the claims as a whole merely describe how to generally “apply” the concept of calculating insurance premium over a network by receiving data, identifying data, retrieving data, analyzing data, determining data, and calculating data.  All these generic computer functions are well-understood, routine and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
Dependent claims 2-5 and 7-10 depend on claims 1 and 6 respectively and therefore included all the elements and limitations of their independent claims.  Thus, the dependent claims recite the same abstract idea as their independent claims. 
Claims 2 and 7 – wherein the insurance policy is a fire insurance policy and the telemetric data are from fire alarms or smoke alarms.  (These claims include more details about the insurance policy and the telemetric data – these claims individually or in combination with others do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

These claims include more details about the insurance policy and the telemetric data – these claims individually or in combination with others do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

Claims 4 and 9 – wherein the insurance policy is a fire insurance policy, and the telemetric data are from fire alarms or smoke alarms.  (These claims include more details about the insurance policy and the telemetric data – these claims individually or in combination with others do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

Claims 5 and 10 – wherein the insurance policy is a flood, earthquake, hurricane, or tornado policy, and the telemetric data are from publicly-available sources of weather data.  (These claims include more details about the insurance policy and the telemetric data – these claims individually or in combination with others do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  The dependent claims fail to remedy this situation.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Thus, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).
The focus of the claims is on utilizing telemetric data for the dynamic pricing of insurance premiums based on analyzing the telemetric data for changes associated with the identified insurance policy and determining an impact of the changes in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bernard (US Pub. No. 2012/0016695 A1).
Claim 6, Bernard teaches method for utilizing telemetric data for the dynamic pricing of insurance premiums, comprising the steps of: 
receiving telemetric data from a sensor (see Bernard, para. 9 “a scope of coverage of remote monitoring services that the property is receiving”); 
identifying an insurance policy to which the telemetric data is related (see Bernard, para. 23-28; Figure 1); 
retrieving a parameter of the identified insurance policy (see Bernard, para. 23-28; Figure 1); 
analyzing the telemetric data for changes in insurance risk associated with the identified insurance policy (see Bernard, para. 23-28; Figure 1); 
determining an impact of the changes in insurance risk on the insurance policy based on the parameter (see Bernard, para. 23-28; Figure 1); 
calculating a premium for the insurance policy based on the determined impact (see Bernard, para. 23-28, 30; Figure 1).

Claim 7, Bernard further teaches wherein the insurance policy is a fire insurance policy, and the telemetric data are from fire alarms or smoke alarms (see Bernard, para. 

Claim 8, Bernard further teaches wherein the insurance policy is a theft policy, and the telemetric data are from sensors which indicate whether or not a door or other portal is open (see Bernard, para. 30 “…, fire, lightning, explosion/implosion, aircraft damage, storm, flood, and landslide”, 36-37, 39-42; Figure 2).

Claim 9, Bernard further teaches wherein the insurance policy is a fire insurance policy, and the telemetric data are from fire alarms or smoke alarms (see Bernard, para. 30 “…, fire, lightning, explosion/implosion, aircraft damage, storm, flood, and landslide”, 36-37, 39-42; Figure 2).

Claim 10, Bernard further teaches wherein the insurance policy is a flood, earthquake, hurricane, or tornado 25 policy, and the telemetric data are from publicly-available sources of weather data (see Bernard, para. 30 “…, fire, lightning, explosion/implosion, aircraft damage, storm, flood, and landslide”, 36-37, 39-42; Figure 2).

Claim 1, this claim written in system form corresponds to claim 6 and recites the comparable limitations and elements.  Hence, it is rejected under the same rationale provided in claim 6.

Claim 2, this claim written in system form corresponds to claim 7 and recites the comparable limitations and elements.  Hence, it is rejected under the same rationale provided in claim 7.

Claim 3, this claim written in system form corresponds to claim 8 and recites the comparable limitations and elements.  Hence, it is rejected under the same rationale provided in claim 8.

Claim 4, this claim written in system form corresponds to claim 9 and recites the comparable limitations and elements.  Hence, it is rejected under the same rationale provided in claim 9.

Claim 5, this claim written in system form corresponds to claim 10 and recites the comparable limitations and elements.  Hence, it is rejected under the same rationale provided in claim 10.

Conclusion
Claims 1-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697